  
    

r-20303-SDD-DRG ECF No. 213, PagelD.1243 Filed 07/22/20 Page 1 of 4

f

To:
Attn: Honorable Judge Gerald Rosen

From: Dwight Coates Register # 48371-039

C/o: FCI-Oakdale II P.O. Box 5010, Oakdale, LA. 71463
Case # 13CR20303-4

Re: Compassionate Release@RHome Confinefinment

Your Honor, I am contacting you in regards to a request I forwarded

to the Warden here at FCI-Oakdale Mr. Merindeno (which he denied).

I have been incarcerated for 6 yrs. and 5 mos. now and has served the
last 2 yrs. here at FCI-Oakdale. I was sentenced by your Court to 110
months and have a projected release date of 01-24-2023. This letter is
in lieu of a request I forwarded for a Compassionate Relese/ Home n=
Confinement due to the ongoing COVID-19 Pandemic. The outbreak of the
virus here at Oakdale has claimed as many as 9 inmate lives to date
and over 30+ have contracted the virus as well as Correctional Officers
and Staff. I request a Compassionate Release/ Home Confinement from
the Warden because I am in fear for my safety and well being here at
Oakdale and request help from your Court to obtain counsel via public
defender to assist me with the procedure of applying for a Compassionate
Release/ Home Confinement. I am a 47 year old African American male
with hypertension/ high blood pressue and suffer from epilepsy which
is a seizure disporder, I am on medication for my ailments but fear
that if I contract the virus it puts me at great risk due to the
combination of my age and health issues. The FBOP is on a National
Lockdown and therefore I cannot be relocated to another facility at
this time due to the COVID-19 situation. On a second topic, I was set
to attend the 'RDAP' Program (which you recommended at sentencing),
unfortunately I am not able to attend the program because they do not
have it available here at FCI-Oakdale, that would've giving me a year
off my sentence once I completed the 9 month program. I am srtuggling
wath this as well because had they never errored my jail credit time

I was due I would have already been in the program and completed it

by now. I spent over 2 years trying to get the FBOP to correct the
error and they finally put it up for review September 9, 2019 and gave
me the credit just this past Feb. 20, 2020 but right before I was set
to be transferred to a 'RDAP' facility the COVID-19 Pandemic happened

So I am requsting aasistance with a Compassionate Release or Home Confin

ement.

Michigan Eastern Probation Office Room 901 Date: July 23 2620
  
   

r-20303-SDD-DRG ECF No. 213, PagelD.1244 Filed 07/22/20 Page 2 of 4

 
  
  
 
 
   

page 2.
In continuing from the previous pageeYour Honor if you could as an alter
ative to the Compassionate Release/ home ConfinementeI enclosed a ktter
that I received from The Regional Office of the BOP and as you can
observe it states that the 1 year I served at TDCJ (Texas Dept. of
Criminal Justice) State Jail from06-27-2016 until 06-27-2017. I did not
receive credit for that time and was told via the letter enclosed that
my sentencing Court can only grant me that 1 year nunc pro tune or
as a reteroactive designation. I am bringing light to this matter in
lieu that maybe you can grant me the 1 year,then that will allow me
to be released as soon as next year in which that will suffice if I
can't get a Compassionate Release. Your Honor my mother Mrs. Denise
Coates- King,who is a widow, was diagnosed with Colon Cancer recently
and shortly after suffered from a stroke in which she has had to
quit here job as a housekeeper at a Children's Hospital in Louisville,
KY., she has to began physical therapy to restore the use of here limbs
on her right side due to the stroke and has to start Chemo- Therapy
soon to try to control the Cancer. Sir I am bringing up these issues
because I need to be by my Mom's side and she only has one other family
member with here there in Kentucky, I want to be able to help support
her as she has supported me all my life. I am aware that the mistakes
TI have made in the past has put a strain on my life and I am making
the adjustments needed to be a better person,son, fatherond family member
I pray that you regonize my sinceruty. Any way that you can assist
me would be helpful and I am grateful for your time and consideration

in regards to these issues, Thank You and God Bless.

Respectfully Du sos. Cooctia
Date: Suly Z3, Z020

 

 
Cr-20303-SDD-DRG ECF No. 213, PagelD.1245 Filed 07/22/20 Page 3 of 4

      

U.S. Departinent of Justice

Federal Bureau of Prisons

 

  
  

serve COMPIEX

February 24, 2020

Dwight Deon Coates (Via Email to CMC)
c/o FCI Oakdale II

Federal Register No. 48371-039

Case No. 13CR20303-4

Mr. Coates:

This is in response to your request for credit toward your
federal sentence for time spent in state custody. Pursuant to
Bureau of Prisons (Bureau) Program Statement 5160.05,
Designation of State Institution for Service of Federal
Sentence, the Bureau considers an inmate’s request for prior
custody credit for time spent in state custody as a request for
a nunc pro tunc or retroactive designation. There is no order
or recommendation by the court regarding the service of your
federal sentence with your later-imposed state sentence. As
required by policy, the federal sentencing court will be
contacted for its position on the concurrency of your federal
sentence with your later-imposed state sentence.

Should the Court indicate your federal sentence is to run
concurrently with your state sentence, the Bureau will attempt
to carry out the intent of the Court, while calculating your
sentence in accordance with Federal statute and Bureau policy.
Should the Court indicate your federal sentence is to run
consecutively to your state sentence, you will continue to your
current projected release date.

Sincerely,

Digitaliy signed by
MAN DEE MANDEE EANES

Date: 2020.02.24 12:32:51
EANES 00

Mandee Eanes
Management Analyst

cc: CMC
 

| PagelD.1246 Filed 07/22/20 Page 4 of 4

Case 5:13-cr-20303-SDD-DRG ECF N6. 213

Dwight Coates # 48371-03$e——)

FCI- Oakdale II
P.Q. Box 5010
Oakdale, LA. 71463

 

ENS}

=>
LJ]
©
LAL)

TheSdgre Levin U.S. Courthouse

(Seah wx West Lafayette Boulevard

Detroit, MI. 1882 vf \S
ket % ,

. SOZSE-Z7 FESS #80) A abeAy gyn ida bi gy gbdntyflpecdaa dg shod) obi fy

 
